Citation Nr: 1701136	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  11-33 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased compensable disability rating for bilateral hearing loss prior to December 7, 2015, and in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

A January 2016 RO decision granted an increased 20 percent disability rating, effective December 7, 2015; however, the Veteran's increased rating claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  Prior to December 7, 2015, the Veteran's bilateral hearing loss was manifested by no worse than Level II hearing loss in his right ear and Level I hearing loss in his left ear.  

2.  From December 7, 2015, the Veteran's bilateral hearing loss has been manifested by no worse than Level IV hearing loss in his right ear and Level VI hearing loss in his left ear.  


CONCLUSION OF LAW

The criteria for an increased compensable disability rating for bilateral hearing loss prior to December 7, 2015, and in excess of 20 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code (DC) 6100 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  With respect to the Veteran's claim of entitlement to an increased disability rating for bilateral hearing loss, VA must provide generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  The required notice was provided to the Veteran within an April 2010 notice letter.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's VA treatment records and lay statements from the Veteran and his spouse.  Social Security Administration (SSA) disability records have also been associated with the claims file and reviewed by the Board; however, such records are not relevant to the Veteran's hearing loss claim adjudicated herein, as they relate to the Veteran's claim for SSA disability benefits for psychiatric disorders and migraine headaches.  

VA provided relevant examinations in May 2010 and December 2015.  The examinations of record are adequate because they are based on a thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, the examination reports contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) Moreover, there is no objective evidence indicating that there has been a material worsening in the severity of the Veteran's service-connected bilateral hearing loss since he was last examined.  38 C.F.R. § 3.327(a) (2016).  VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Rating - Bilateral Hearing Loss  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2016).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Generally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Thus, in deciding the Veteran's increased rating claim for bilateral hearing loss, the Board has considered the relevant temporal period from one year prior to the Veteran's March 2010 increased rating claim, or from March 2009 to the present.  Additionally, the Board has considered the assigned staged rating periods prior to and from December 7, 2015, as well as whether any additional staged rating periods are warranted; however, the record does not support the assignment of additional staged ratings during the pendency of the Veteran's claim.  

The Veteran's bilateral hearing loss disability is rated as noncompensable prior to December 7, 2015, and as 20 percent disabling thereafter, under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2016).  

Under DC 6100, a disability rating for hearing loss is determined by a mechanical application of the Rating Schedule to the numeric designations assigned based upon audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.  

The Rating Schedule also recognizes exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86 (2016).  When the puretone threshold at each of the four specified frequencies (1,000; 2,000; 3,000; and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  Thereafter, that numeral will be elevated to the next higher numeral.  Id.  

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled Maryland CNC speech discrimination test and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

As discussed below, the Board has carefully reviewed the evidence of record during the relevant temporal period from March 2009 to the present and finds that the preponderance of the evidence is against the Veteran's claim of entitlement to an increased compensable disability rating for bilateral hearing loss prior to December 7, 2015, and in excess of 20 percent thereafter.  

VA treatment records from August 2009 document that the Veteran complained of increased hearing loss and was referred to audiology.  At a September 2009 hearing evaluation, the Veteran reported that his hearing was worse, especially in the left ear, and that he was missing more conversation than he used to and had to ask people to repeat themselves.  Audiometry testing revealed moderately-severe to severe sensorineural hearing loss in the right ear at 4000Hz to 8000Hz, without changes since previous testing in February 2006, and mild to profound sensorineural hearing loss in the left ear at 3000Hz to 8000 Hz, with decreases of 10 dB noted at some frequencies since previous testing in February 2006.  Speech recognition scores were 100 percent in the right ear and 96 percent in the left ear.  

In April 2010, the Veteran's spouse submitted a statement that the Veteran's hearing loss was observably worse and now required hearing aids.  

Upon VA audiology examination in May 2010, the Veteran reported gradually worsening hearing since active service, which had required hearing aids since October 2009.  The Veteran further stated that his overall functional impairment included turning the television volume very loud to hear it, speaking very loudly to others, and constantly asking people to repeat themselves or to speak more loudly so that he could hear.  Audiometric testing revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

1000
2000
3000
4000
AVG
RIGHT
25
30
35
65
39
LEFT
25
35
45
70
44

Speech recognition scores based on the Maryland CNC Test were 90 percent in the right ear and 100 percent in the left ear.  The examiner diagnosed mild to moderate sensorineural hearing loss in the right ear and moderate sensorineural hearing loss in the left ear.  The examiner further concluded that the effects of the Veteran's hearing loss on his usual occupation included difficulty hearing and understanding conversations which occur in concurrent background noise, difficulty hearing and understanding speakers who are distant, difficulty hearing and understanding soft speech, and difficulty understanding discussions during meetings; similarly, the effects of his hearing loss on the Veteran's daily activities included difficulty hearing and understanding conversations, and difficulty detecting and understanding conversations which occur with concurrent background noise.  

VA treatment records from September 2010 document that the Veteran was seen for an audiology evaluation at his request.  Puretone testing was grossly unchanged from prior testing, with moderately severe to profound sensorineural hearing loss in the right ear at 4000Hz to 8000Hz, and mild to profound sensorineural loss in the left ear at 2000Hz to 8000Hz; speech recognition scores were in agreement with puretone results and speech discrimination was excellent bilaterally.  

Similarly, VA treatment records from October 2012 document audiometric testing which reflected essentially no change, with puretone test results revealing severe to profound sensorineural hearing loss at 4000Hz to 8000Hz bilaterally and speech recognition scores of 92 percent bilaterally.  

VA treatment records from July 2014 document that the Veteran again underwent audiologic evaluation, at which time he reported difficulty understanding speech, especially in the presence of background noise.  Puretone test results suggested hearing within normal limits steeply sloping to severe sensorineural hearing loss from 250 Hz to 8000Hz.  Word recognition scores were 92 percent bilaterally.  

The Veteran was most recently afforded a VA audiology examination on December 7, 2015, at which time audiologic testing revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

1000
2000
3000
4000
AVG
RIGHT
25
35
35
80
44
LEFT
40
50
55
95
60

Speech recognition scores based on the Maryland CNC Test were 70 percent in the right ear and 60 percent in the left ear.  Based on the foregoing results, the VA examiner diagnosed bilateral sensorineural hearing loss.  The Veteran reported functional impact including a general inability to hear clearly and have normal conversations.  

In order to determine the appropriate disability rating for the Veteran's service-connected bilateral hearing loss based upon the documented objective audiologic results during the appeal period as discussed above, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b).  

The May 2010 VA examination documents that the Veteran's puretone threshold average on the right side was 39 decibels with 90 percent speech discrimination; therefore, Table VI assigns the Roman numeral II to the right ear.  The Veteran's left ear puretone threshold average was 44 decibels, with speech discrimination of 100 percent; therefore, Table VI indicates the assignment of Roman numeral I for the left ear.  Next, DC 6100 directs to apply the Roman numerals derived from Table VI, to Table VII.  Specifically, the horizontal rows of Table VII represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Where the column for Roman numeral II and the row for Roman numeral I intersect, Table VII reveals that a noncompensable disability rating of 0 percent is warranted.  Additionally, the October 2009 VA audiometric test results do not meet the definition of an exceptional pattern of hearing impairment, so consideration of 38 C.F.R. § 4.86(a) is not warranted.  

Similarly, the December 2015 VA examination documents that the Veteran's puretone threshold average on the right side was 44 decibels with 70 percent speech discrimination; therefore, Table VI assigns the Roman numeral IV to the right ear.  The Veteran's left ear puretone threshold average was 60 decibels, with speech discrimination of 60 percent; therefore, Table VI indicates the assignment of Roman numeral VI for the left ear.  Where the column for Roman numeral VI and the row for Roman numeral IV intersect, Table VII reveals that a 20 percent disability rating is warranted.  Likewise, the December 2015 VA audiometric test results do not meet the definition of an exceptional pattern of hearing impairment, so consideration of 38 C.F.R. § 4.86(a) is not warranted.  

To the extent that VA treatment records document that the Veteran underwent additional audiometric testing in September 2009, September 2010, October 2012, and July 2014, such records have been considered by the Board; however, they are less probative regarding the objective level of severity of the Veteran's service-connected bilateral hearing loss, as the treatment records do not document specific puretone threshold test results for evaluation according to VA regulation.  See 38 C.F.R. § 4.85, DC 6100.  Moreover, such treatment records indicate that the severity of the Veteran's bilateral hearing loss had not increased in severity so as to warrant an increased disability rating:  the Veteran's test results were "without changes" or with minor decreases at some frequencies from prior testing in September 2009, "grossly unchanged" from prior testing (with excellent speech discrimination bilaterally) in September 2010, with "essentially no change" in October 2012, and similar hearing loss and word recognition scores in July 2014.  

Based on the foregoing, the Board concludes that an increased compensable disability rating for bilateral hearing loss prior to December 7, 2015, and in excess of 20 percent thereafter, is not warranted.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Other Considerations - Extraschedular/TDIU/SMC

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2016).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Specifically regarding the Veteran's claim of entitlement to an increased disability rating for bilateral hearing loss, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. § 4.85 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

The Board finds that the schedular disability ratings assigned for the Veteran's bilateral hearing loss are adequate in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's bilateral hearing loss.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the applicable rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's bilateral hearing loss are considered by the schedular disability ratings assigned.  

Finally, the Veteran has not contended, and the evidence does not otherwise indicate, that his service-connected bilateral hearing loss has completely precluded him from securing or following a substantially gainful occupation.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Additionally, the Board has considered whether the Veteran's bilateral hearing loss warrants entitlement to special monthly compensation (SMC); however, the Board finds that the matter of SMC is not raised by the Veteran or warranted by the evidence of record for any period on appeal.  See 38 U.S.C.A. § 1114 et seq. (West 2014); 38 C.F.R. § 3.350 et seq. (2016).  


ORDER

An increased compensable disability rating for bilateral hearing loss prior to December 7, 2015, and in excess of 20 percent thereafter, is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


